DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14; which depends from claims 13, 12 and 1; recites the limitations “wherein the controller is configured to display a timing list of the image capture timings together with the enlarge image, and to display the ultrasonic image corresponding to one of the image capture timings selected from the timing list.” Claim 12, which is a parent of claim 14, recites “wherein the controller is configured to display an image list of one or more of the ultrasonic images read from the storage device, and to display the measured data of the vital sign corresponding to the image capture timing of one of the ultrasonic images selected from the image list” and claim 13 recites “wherein the controller is configured to display an enlarged image of the one of the ultrasonic image selected from the image list.” Based on these three claims, it seems that the controller is configured to display an image list of “one or more of the ultrasonic images read from the storage”, configured to display the measured vital sign data corresponding to the image capture timing of one of the ultrasound images selected from the image list, configured to display an enlarged image of the one of the ultrasound images selected from the image list, and configured to display a timing list of the image capture timings with “the enlarge image” and also the ultrasonic image corresponding to one of the image capture timings. It is unclear if “the ultrasound image corresponding to one of the image capture timings” is the same as or distinct from any of the enlarge/enlarged image(s) or the images in the image list – i.e. it is unclear if selecting one of the image timings (it is noted that there is no step of selecting either images from an image list or timings from a timing list, nor any structure associated with selecting) would result in display of both the “enlarge image” and an additional, different image corresponding to one of the image timings, or if selecting an image timing would result in displaying a new/different image as the “enlarge image.” The specification describes a timing list and displaying an image according to a timing list selection as corresponding to figure 14 ([0093]-[0094] of the published application), but figure 14 does not include an image list AND a timing list. Figure 14 displays vital sign measurement values, which are associated with a in image selected from the image list (claim 12) and an enlarged image (it is assumed that the image displayed in figure 14 is “enlarged”, although since it is the only image displayed it may or may not actually be “enlarged” relative to other, undisplayed images) which is also selected via the image list (claim 13), but does not show the image list or a separate image corresponding to the timing list (displayed in addition to the “enlarge image” of claim 14). The metes and bounds of the claim cannot be reasonably ascertained because it is unclear which of the claimed elements are or are not displayed, or which of the elements represent different names for the same element (e.g. it is possible that the “enlarge image” of claim 14 is the same as the image corresponding to one of the image capture timings selected from the timing list, or it may be a separate image which is simultaneously displayed with the enlarge image and the measured vital sign data associated with the enlarge image). For the purposes of further examination, the timing list and displayed corresponding image will be interpreted to be an alternative to the image list and corresponding enlarge image of claims 12-13 where only one of the image list and the timing list are to be displayed at one time and where the enlarge image may be selected either from the image list or from the timing list. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, 13, 15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandy et al. (US PG Pub. No. US 2006/0058660 A1, Mar. 16, 2006) (hereinafter “Sandy”).
Regarding claim 1: Sandy discloses a patient monitor configured to acquire a vital sign based on a vital sign signal of a subject and ultrasonic images based on ultrasonic waves transmitted toward the subject and received from the subject, the patient monitor comprising: a storage device configured to store measured data of the vital sign in association with measurement dates and times, and to store the ultrasonic images in association with image capture timings (storage 52/database 62/database 58; [0015],  [0034] - time display 42 is used to synchronize the hemodynamic data and the images after retrieval at a later date, which means that it also must be stored; and where time display 42 includes the dates and times; [0036]-[0040], [0041]; and where time-stamp information is well-known to be conventionally stored with both ultrasound and hemodynamic measurements - [0008]); and a controller configured to display a screen on a display section based on data, including the measured data and the ultrasonic images, stored in the storage device ([0032]-[0034], figures 3 and 4; "controller" is implicitly disclosed by the functions of storing, retrieving and displaying the acquired data in a digital format). 
Regarding claim 2: Sandy discloses the patient monitor according to claim 1, wherein the controller is configured to display a trend graph of the vital sign and the image capture timings of the ultrasonic images together based on the data read from the storage device ([0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3.").
Regarding claim 3: Sandy discloses the patient monitor according to claim 2, wherein the controller is configured to read, from the storage device, and display one of the ultrasonic images corresponding to one of the image capture timings selected by a user (figure 3, [0033] - image 32 corresponding to ECG measurement(s) 36, blood pressure measurement 38, and O2 sat 40; [0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3.").
Regarding claim 4: Sandy discloses the patient monitor according to claim 3, wherein the controller is configured to also display, when displaying the one of the ultrasonic images, a measured value of the vital sign acquired at the image capture timing of the one of the ultrasonic images (figure 3, [0033] - image 32 corresponding to ECG measurement(s) 36, blood pressure measurement 38, and O2 sat 40, which each include a numeric measured value display; [0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3.").
Regarding claim 5: Sandy discloses the patient monitor according to claim 3, wherein the controller is configured to display a plurality of the ultrasonic images (figure 3, thumbnails 34, [0032]-[0033]).
	Regarding claim 6: Sandy discloses the patient monitor according to claim 3, wherein the controller is configured to display, together with the one of the ultrasonic images, event information associated with the one of the ultrasonic images (time display 42, [0034]).
	Regarding claim 7: Sandy discloses the patient monitor according to claim 6, wherein the event information includes at least one of a measured part of a body of the subject, information about a person who took the one of the ultrasonic images, and an image capture date and time (time display 42 is the image capture date and time, [0034]).
	Regarding claim 8: Sandy discloses the patient monitor according to claim 3, wherein the controller is configured to perform a display control such that a measured waveform of the vital sign in a period of time including the selected one of the image capture timings do not overlap with the one of the ultrasonic images (figure 3 – the display, which is generated [“controlled”] by the controller, does not overlap the measured waveform and the ultrasound image(s)). 
	Regarding claim 12: Sandy discloses the patient monitor according to claim 1, wherein the controller is configured to display an image list of one or more of the ultrasonic images read from the storage device (figure 3, [0010], [0032]-[0033] - thumbnail images 34 represent an "image list" from which the displayed image 32 is selected), and to display the measured data of the vital sign corresponding to the image capture timing of one of the ultrasonic images selected from the image list (image 32 corresponding to ECG measurement(s) 36, blood pressure measurement 38, and O2 sat 40, which each include a numeric measured value display; [0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3.").
	Regarding claim 13: Sandy discloses the patient monitor according to claim 12, wherein the controller is configured to display an enlarged image of the one of the ultrasonic image selected from the image list (figure 3, image 32 and thumbnail images 34, [0010], [0032]-[0033]).
	Regarding claim 15: Sandy discloses the patient monitor according to claim 13, wherein the controller is configured to display both the enlarged image of the one of the ultrasonic images selected from the image list, and the measured data of the vital sign corresponding to the image capture timing of the one of the ultrasonic images (figure 3, [0010], [0032]-[0033] - thumbnail images 34 represent an "image list" from which the displayed image 32 is selected, image 32 corresponding to ECG measurement(s) 36, blood pressure measurement 38, and O2 sat 40, which each include a numeric measured value display; [0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3.").
	Regarding claim 16: Sandy discloses the patient monitor according to claim 12, wherein the image list is a thumbnail list of the one or more of the ultrasonic images (thumbnail images 34, [0032]-[0033], figure 3).
	Regarding claim 21: Sandy discloses a physiological information system comprising: a patient monitor configured to acquire a vital sign based on a vital sign signal of a subject ([0035], [0037] - hemodynamic monitoring system 46, [0033] - where hemodynamic measurements include ECG, blood pressure, and oxygen saturation); and an ultrasonic measuring apparatus configured to acquire ultrasonic images based on ultrasonic waves transmitted toward the subject and reflected from the subject ([0035], [0037] - ultrasound monitoring system 44), wherein the patient monitor comprises: a storage device configured to store measured data of the vital signs in association with measurement dates and times, and to store the ultrasonic images in association with image capture timings (storage 52/database 62/database 58; [0015],  [0034] - time display 42 is used to synchronize the hemodynamic data and the images after retrieval at a later date, which means that it also must be stored; and where time display 42 includes the dates and times; [0036]-[0040], [0041]; and where time-stamp information is well-known to be conventionally stored with both ultrasound and hemodynamic measurements - [0008]); and a controller configured to display a screen on a display section based on data, including the measured data and the ultrasonic images, stored in the storage device ([0032]-[0034], figures 3 and 4; "controller" is implicitly disclosed by the functions of storing, retrieving and displaying the acquired data in a digital format). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandy et al. (US PG Pub. No. US 2006/0058660 A1, Mar. 16, 2006) (hereinafter “Sandy”) in view of Gatzke (US PG Pub. No. US 2003/0163045 A1, Aug. 28, 2003) (hereinafter “Gatzke”) and Matthews et al. (US PG Pub. No. US 2009/0199128 A1, Aug. 6, 2009) (hereinafter “Matthews”).
Regarding claims 9 and 10: Sandy teaches the patient monitor according to claim 8, wherein the controller is configured to display the one of the ultrasonic images so as not to overlap with the display position of the measured waveform (see e.g. figure 3). 
Sandy is silent on wherein the controller is configured to move a display position of the measured waveform and to display the one of the ultrasonic images so as not to overlap with the moved display position of the measured waveform.
Gatzke, in the same field of endeavor, teaches a patient monitor having two display modes (split-screen and window-in-window, figures 3A-3B, [0033]) where one display is a full-screen display with the measured waveforms on one display area and the corresponding ultrasound image on the other display area (figure 3A, [0033]) and the other is a smaller display within the main display area having the measured waveforms and ultrasound image displayed together in different relative positions (figure 3B, [0033]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patient monitor of Sandy by providing the two different display configurations of Gatzke in order to allow the user to view the data as either separate display panes (the split-screen) or together (window-in-window) based on the user’s preferences and needs.
While it may be reasonable to assume that the two display modes are the result of enlarging or reducing the windows, which would result in moving the graphic elements contained within, Sandy as modified by Gatzke is silent on the details of moving a display position of the measured waveform and restoring when an operation of ending the display of the ultrasonic image is performed (interpreted to mean “ending the display” of the ultrasonic image in the same view area/pane as the measured waveforms, or switching from the reduced window-in-window display to the split screen display where each of the measured waveform and the ultrasound image are displayed in their own panes), the measured waveform to an original position before the movement of the measured waveform.
Matthews, in the same problem solving area of graphical user interfaces, teaches a manner of resizing a displayed window (enlarging or reducing – “an original state, a vertically-maximized state, a semi-maximized state, a restored state, a maximized state (discussed below), a minimized state, and any other window states that known in the relevant field” – [0040]) where a window can be moved from full-screen (“maximized”) to a window-in-window (“reduced”) stated and adjusting the content displayed within the window based on the size of the display area ([0052]). Matthews further teaches that arranging, including adjusting the attributes of a window with respect to the GUI workspace, such as resizing and repositioning a window, allows users to efficiently perceive content, or other information, within each window while working on a particular task ([0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patient monitor of Sandy and Gatzke by including the dynamic user-selected resizing of Matthews to easily switch between the two display modes in order to improve the user’s experience in view of the further teachings of Matthews that such changes allow users to efficiently perceive content within each window while working on a particular task. 
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandy et al. (US PG Pub. No. US 2006/0058660 A1, Mar. 16, 2006) (hereinafter “Sandy”) in view of Matthews et al. (US PG Pub. No. US 2009/0199128 A1, Aug. 6, 2009) (hereinafter “Matthews”).
Regarding claim 11: Sandy teaches the patient monitor according to claim 3, but is silent on wherein the controller is configured to change a display mode of the ultrasonic image based on a pattern of a user operation.
Matthews, in the same problem solving area of graphical user interfaces, teaches a manner of resizing a displayed window (enlarging or reducing – “an original state, a vertically-maximized state, a semi-maximized state, a restored state, a maximized state (discussed below), a minimized state, and any other window states that known in the relevant field” via a user control – [0040]) where a window can be moved from full-screen (“maximized”) to a window-in-window (“reduced”) stated and adjusting the content displayed within the window (“display mode”) based on the size of the display area ([0052]). Matthews further teaches that arranging, including adjusting the attributes of a window with respect to the GUI workspace, such as resizing and repositioning a window, allows users to efficiently perceive content, or other information, within each window while working on a particular task ([0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patient monitor of Sandy by including the dynamic user-selected resizing of Matthews to easily switch between display modes in order to improve the user’s experience in view of the further teachings of Matthews that such changes allow users to efficiently perceive content within each window while working on a particular task. 
Regarding claim 20: Sandy teaches the patient monitor according to claim 12, but is silent on wherein the controller is configured to change a display mode of a window displaying the measured data, based on a size of the window.
Matthews, in the same problem solving area of graphical user interfaces, teaches a manner of resizing a displayed window (enlarging or reducing – “an original state, a vertically-maximized state, a semi-maximized state, a restored state, a maximized state (discussed below), a minimized state, and any other window states that known in the relevant field” via a user control – [0040]) where a window can be moved from full-screen (“maximized”) to a window-in-window (“reduced”) stated and adjusting the content displayed within the window (“display mode”) based on the size of the display area ([0052]). Matthews further teaches that arranging, including adjusting the attributes of a window with respect to the GUI workspace, such as resizing and repositioning a window, allows users to efficiently perceive content, or other information, within each window while working on a particular task ([0003]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patient monitor of Sandy by including the dynamic user-selected resizing of Matthews to easily switch between display modes in order to improve the user’s experience in view of the further teachings of Matthews that such changes allow users to efficiently perceive content within each window while working on a particular task. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandy et al. (US PG Pub. No. US 2006/0058660 A1, Mar. 16, 2006) (hereinafter “Sandy”) in view of Fujita (JP 2006061469 A, Mar. 9, 2006) (hereinafter “Fujita”).
Regarding claim 14, as best understood by limitations which are indefinite: Sandy teaches the patient monitor according to claim 13, wherein the controller is configured to display a list of the captured images representing events ([0015]) together with the enlarge image (figure 3), and to display the ultrasonic image corresponding to one of the image capture events selected from the list (figure 3, image 32 and thumbnail images 34, [0010], [0032]-[0033]).
Sandy does not teach that the list of captured images/events is displayed as a list of image capture timings. 
Fujita, in the same problem solving area of medical image display, teaches displaying an acquired image along with a list of file names corresponding to acquired images (data list display area 110, figures 3) as well as a list of image capture timings with corresponding thumbnails (time bar 140) where a capture time can be selected and the corresponding image is displayed in the main display area (“enlarge image”) so that the user can easily grasp the relationship between the displayed image and the image capture time (pg. 10).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patient monitor of Sandy by including the timing list-based display/selection of Fujita in order to provide the user with a clear understanding of which images were acquired at what capture time.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandy et al. (US PG Pub. No. US 2006/0058660 A1, Mar. 16, 2006) (hereinafter “Sandy”).
Regarding claim 17: Sandy teaches the patient monitor according to claim 16, wherein the controller is configured to display both thumbnails of the ultrasonic images and the measured data of the vital sign corresponding to the selected one of the ultrasonic images such that display positions of the thumbnail and the measured data are adjusted so as not to overlap each other (figure 3, [0033] - thumbnail images 34, image 32 corresponding to ECG measurement(s) 36, blood pressure measurement 38, and O2 sat 40, which each include a numeric measured value display; [0034] - "The synchronization of the stored information allows the monitored data and images to be retrieved from a storage location at a later date and be presented in a synchronized manner, such as is shown in FIG. 3."; the thumbnails and measured values do not overlap). 
Sandy does not specify that the thumbnail corresponding to the selected image continues to be displayed after the selection and display of the enlarged version of the image. 
However, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the display of Sandy such that the selected thumbnail continues to be displayed along with the enlarged image and the measured values of the vital signs in order to maintain the displayed image list (thumbnails) in a consistent manner such that all thumbnails are displayed in the proper relation to one another in order to avoid confusion that might result from thumbnails being removed from the image list display. 
Regarding claim 18: Sandy teaches the patient monitor according to claim 17, wherein the controller is configured to determine the display position of the measured data of the vital sign based on the display position of the thumbnail of the selected one of the ultrasonic images (figure 3 – the controller generates the display where positions of the graphical elements with respect to one another to provide clear display of all elements without overlap). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793